Press Release For immediate release Invesco Ltd. Announces July 31, 2012 Assets Under Management Invesco Relations Contact: Jordan Krugman404-439-4605 Media Relations Contact: Doug Kidd 404-439-3070 Atlanta, August 9, 2012 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $659.5 billion, an increase of 2.0% month over month. The increase was due to positive market returns, total net inflows, and foreign exchange.For the month, FX increased AUM by $0.5 billion.During the month, the company had long-term net inflows across both active and passive AUM, with the majority in active AUM.Preliminary total average assets for the quarter through July 31 were $654.8 billion, and preliminary average active assets for the quarter through July 31 were $545.2 billion. Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market Alternatives July 31, 2012(a) $71.8(b) June 30, 2012 May 31, 2012 April 30, 2012 Active(C) (in billions) Total Equity Fixed Income Balanced Money Market Alternatives July 31, 2012(a) $71.8(b) June 30, 2012 May 31, 2012 April 30, 2012 Passive (C) (in billions) Total Equity Fixed Income Balanced Money Market Alternatives July 31, 2012(a) June 30, 2012 May 31, 2012 April 30, 2012 (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $67.6 billion in institutional money market AUM and $4.2 billion in retail money market AUM (c) Passive AUM includes ETF’s, UIT’s, non-fee earning leverage, foreign exchange overlays and other passive mandates.Active AUM is total AUM less Passive AUM. About Invesco Ltd. Invesco Ltd. is a leading independent global investment management firm, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in more than 20 countries, the firm is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com. ###
